555 So. 2d 940 (1990)
Moulton KEANE, M.D., Petitioner,
v.
Honorable Robert Lance ANDREWS, Respondent.
No. 89-3289.
District Court of Appeal of Florida, Fourth District.
January 17, 1990.
Esther E. Galicia of George, Hartz & Lundeen, P.A., Coral Gables, for petitioner.
No response required by respondent.
PER CURIAM.
The issue presented by the petition for writ of prohibition is whether or not a trial judge is required to disqualify himself where counsel for a litigant before him, as well as several members of counsel's firm, have each made $500 campaign contributions to the campaign of the trial judge.
This case differs from the recent en banc case of Breakstone v. MacKenzie, 14 F.L.W. 2223 (Fla. 3d DCA 1989) only in the respect that here the contributions went directly to the judge's campaign while in Breakstone the contributions went to the campaign of the judge's spouse.
We align ourselves with the reasoning of Judge Nesbitt and Chief Judge Schwartz in their dissenting opinions, which is in line with our own precedent. Marexcelso Compania Naviera v. Florida National Bank, 533 So. 2d 805 (Fla. 4th DCA 1988); Caleffe v. Vitale, 488 So. 2d 627 (Fla. 4th DCA 1986). We hold that a contribution not exceeding the legal limit for campaign contributions made by counsel to the campaign of a trial judge before whom counsel then appears is a legally insufficient ground to justify recusal, and a motion for disqualification based solely on that ground may be denied.
We therefore summarily deny the petition, acknowledge express and direct conflict with Breakstone, and certify the question presented herein as one of great public importance.
LETTS, WALDEN and WARNER, JJ., concur.